UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7492


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

REGINALD JEROME STOWE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00046-FDW-1)


Submitted:    September 28, 2009            Decided:   October 7, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Jerome Stowe, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald   Jerome      Stowe     appeals   the    district     court’s

orders denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2)    (2006),      and   his   post-judgment       motion.      We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Stowe, No. 3:96-cr-00046-FDW-1 (W.D.N.C. July 21 & 31,

2009).     We dispense with oral argument because the facts and

legal    contentions   are     adequately      presented     in   the    materials

before   the   court   and    argument       would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         2